Appeals from (1) orders of the County Court of Schuyler County, entered July 9, 1979, which, inter alia, granted motions by defendant to suppress evidence and to dismiss the indictment, and (2) an order of the same court, entered July 20, 1979, which refused to rule on defendant’s motion to be relieved of the obligation to comply with the "Notice of Alibi” at this stage of the proceedings. Orders entered July 9, 1979 affirmed. No opinion. Appeal from order entered July 20, 1979 dismissed as moot. Mahoney, P. J., Greenblott, Main, Casey and Herlihy, JJ., concur.